       Case 1:19-cr-00106-LJV-MJR Document 33 Filed 09/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

THE UNITED STATES OF AMERICA                                         19-CR-106-LJV-MJR
                                                                     SECOND AMENDED
       -v-                                                           SCHEDULING ORDER

JEFFREY RICHARDS,

                  Defendant.
____________________________________________



       1.      All pretrial motions, both dispositive and non-dispositive, including all supporting
papers and memoranda of law in support thereof, shall be filed by 10/31/2019.         Any motion to
suppress statements or physical evidence must initially be accompanied by an appropriate
affidavit (or declaration) from an individual with personal knowledge, failing such the Court will
normally recommend that the motion be denied without an evidentiary hearing. See United States
v. Marshall, 2012 WL 5511645, *2 (W.D.N.Y.), adopted 2012 WL 5948782 (W.D.N.Y. 2012);
United States v. Longo, 70 F.Supp.2d 225, 248 (W.D.N.Y. 1999). All motions seeking severance
are to be separately filed with the Hon. Lawrence J. Vilardo.

       2.      All responses to pretrial motions, including all supporting papers and memoranda
of law in support thereof, filed in accordance with the preceding paragraph shall be filed by
11/14/2019.

       3.      Defendant’s reply including identification of the areas of dispute that remain
following the government’s response, shall be filed by 12/2/2019.

       4.      Oral argument on any pretrial motions shall be heard on 12/13/2019 at 10:30 a.m.
If necessary, an evidentiary hearing will be scheduled for a later date.

       5.      If no motions are filed on or before 10/31/2019, the government shall immediately
file a motion requesting a trial before Judge Vilardo.

       For the reasons stated on the record, I find that the government’s and the public’s interest
in a speedy trial is outweighed by the defendant’s interest in having effective assistance of counsel
by allowing sufficient time to review voluminous discovery and frame appropriate motions, as well
as the public’s interest in possible early resolution of the case through plea dispositions.
       Case 1:19-cr-00106-LJV-MJR Document 33 Filed 09/30/19 Page 2 of 2



Therefore, the time period from today until 10/31/2019 is excluded under 18 U.S.C.
§§3161(h)(7)(A) and 3161(h)(7)(B)(iv).


       If pretrial motions are filed on or before 10/31/2019, the period of time from the filing of
said motions through 12/13/2019 will be excluded pursuant to 18 U.S.C. §3161(h)(1)(D).


       Defendant has consented to these time exclusions.


       Any requests for extension of the above dates must be in strict compliance with Local Rule
12(g), which requires written application prior to the due date, made to the undersigned. Such
application shall be made only after conferring with all other parties and shall include a suggested
rescheduled date, agreeable to all parties. As a general rule, no request for an extension will be
granted unless extraordinary circumstances are present.


       Failure by any party to raise defenses or objections, or to make requests which must be
made prior to trial or at the time set forth in this scheduling order or prior to any extension made
by the court shall constitute a waiver thereof.

       SO ORDERED.
DATED:         September 30, 2019
               Buffalo, New York

                                                  /s/ Michael J. Roemer
                                                  MICHAEL J. ROEMER
                                                  United States Magistrate Judge




                                                   -2-
